Citation Nr: 1111649	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  05-28 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as  secondary to service-connected right ankle disability.

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected right ankle disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2004 and March 2005 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In December 2007, the Veteran testified at a personal hearing over which a Veterans Law Judge of the Board presided.  A copy of the hearing transcript is of record.

In February 2008, the Board granted service connection for a bilateral knee disability, and remanded the claims for service connection for left shoulder and low back disabilities, as well as the TDIU claim.  The remanded claims have since returned to the Board for further appellate consideration.

In February 2010, the Board received additional evidence from the Veteran along with a waiver of initial RO consideration.  A VA Form 21-22 dated in June 2010 appoints the Paralyzed Veterans of America as the Veteran's new accredited representative.

In a December 2010 letter, the Board offered the Veteran another personal hearing because the Veterans Law Judge who conducted the December 2007 hearing is no longer employed by the Board.  However, the Veteran did not respond to the letter.  As such, the Board concludes that the Veteran wishes to proceed without an additional hearing.   

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has an antalgic gait as a result of his service-connected ankle and bilateral knee disabilities.

2.  With resolution of any doubt in the Veteran's favor, his service-connected right ankle and bilateral knee disabilities aggravate his current lumbar spine disability.

3.  The medical evidence does not relate the Veteran's left shoulder disability to a service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran's degenerative disc disease of the lumbar spine is causally related to his service-connected right ankle and bilateral knee disabilities.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2010).
      
2.  A left shoulder disability is not proximately due to, or the result of, a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); §§ 3.102, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Herein, the Board grants service connection for degenerative disc of the lumbar spine, which represents a complete grant of that benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary with respect to the service connection claim for a lumbar spine disability. 

With regard to the service connection claim for a left shoulder disability here on appeal, the VCAA notice requirements have been satisfied by virtue of letters sent to the Veteran in July 2004 and May 2008.  Collectively, these letters informed her of what evidence was required to substantiate the claim, and of her and VA's respective duties for obtaining evidence.  The Veteran has also been advised as to how disability ratings and effective dates are assigned.  After the issuance of all VCAA notice, the claim was readjudicated by way of a Supplemental Statement of the Case dated in January 2010.  

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains service treatment and personnel records, VA medical evidence, and private medical evidence.  The Veteran has undergone a VA examination in conjunction with his claim, and testified at a personal hearing before a Veterans Law Judge.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Further, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the hearing officer fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge essentially elicited testimony necessary to determine whether the Veteran's lumbar spine disability is related to any incident of service or a service-connected disability.

In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the element(s) necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the Board can adjudicate the claim based on the current record.
	
Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Disability that is chronically worsened by service-connected disability shall be service connected.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.; Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).

Lumbar Spine

The Veteran is currently diagnosed with a lumbar spine disability, characterized as degenerative disc disease of the lumbar spine.  

The Veteran does not contend nor does the evidence show that he developed a lumbar spine disability during service.  His service treatment records are silent with respect to any lumbar spine complaints, treatment, or diagnoses.  The Veteran declined a separation physical examination. 

The Veteran's primary contention is that his lumbar spine disability is secondary to his service-connected right ankle disability.  He indicates that because of his right ankle disability, he limps on his left ankle, which in turn causes him to use other parts of his body, to include his lumbar spine, more strenuously.  He reports that his service-connected right ankle disability causes him to have an antalgic gait, and that such gait has aggravated his lumbar spine disability.   

In February 2005, the Veteran underwent a VA examination of the spine to determine the likely etiology of any current lumbar spine disability.  After examination of the Veteran's spine, the examiner diagnosed him with low back pain and opined that it was as likely as not that the Veteran's antalgic gait did aggravate, in part, his low back pain.  The examiner did not feel that the right ankle injury was the sole cause of the low back pain and at most a 50 percent contributor to the low back pain.

In August 2009, the Veteran sought medical treatment for low back pain, in pertinent part, from Dr. E.D.R, M.D., a private orthopedic surgeon.  The Veteran reporting having experienced radicular pain for the past 10 to 15 years.  He was assessed with low back pain syndrome/lumbago with scoliosis.  Dr. E.D.R. stated that it appeared that the low back pain with muscle spasm was directly related to the service connected injuries to his knees and ankle causing him to have an abnormal gait pattern.

Both of the above-noted etiology opinions are favorable to the Veteran's claim and essentially indicate that the Veteran's low back pain is as likely as not related to a service-connected disability.  However, the Board points out that pain, alone, without a diagnosed or identifiable underlying malady or condition, is not generally considered a disability and cannot substantiate a claim for service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Notwithstanding, in all fairness to the Veteran, it does not appear that X-rays of his lumbar spine were taken in conjunction with the 2005 VA examination or Dr. E.D.R.'s 2009 examination.  The 2005 VA examination report makes no reference to any X-rays taken and Dr. E.D.R. indicated which x-ray reports he reviewed, but X-rays of the lumbar spine were not included in his list.  Significantly, the Board notes that between those two examinations, in July 2009, the Veteran had X-rays of his lumbar spine taken at a VA medical facility, and such X-rays showed evidence of degenerative disc disease.  Thus, it is reasonable to assume that the low back pain experienced by the Veteran was due to the degenerative changes in his lumbar discs.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Consequently, the Board finds that, resolving any doubt in the Veteran's favor, his lumbar spine disability is related to his service-connected right ankle and bilateral knee disabilities.  Indeed, the record contains (i) a competent and credible account of back problems as a result of his antalgic gait stemming from his service- connected disabilities (ii) medical opinions relating the back complaints to the antalgic gait, and (iii) evidence of currently diagnosed lumbar spine disability.  As such, the Board concludes that the criteria to establish service connection for degenerative disc disease of the lumbar spine are met.

Left Shoulder

The Veteran is currently diagnosed with rotator cuff syndrome of the left shoulder and left shoulder impingement.  See February 2005 VA examination report and August 2009 medical evidence from Dr. E.D.R.

The Veteran does not contend nor does the evidence show that he developed a left shoulder disability during service.  His service treatment records are silent with respect to any left shoulder complaints, treatment, or diagnoses.  The Veteran declined a separation physical examination. 

Rather, the Veteran's primary contention is that his left shoulder disability is secondary to his service-connected right ankle disability.  He indicates that because of his right ankle disability, he limps on his left ankle, which in turn causes him to use other parts of his body, to include his left shoulder, more strenuously.  

In February 2005, the Veteran underwent a VA examination of the joints to determine the likely etiology of any current left shoulder disability.  After examination of the Veteran's left shoulder, the examiner essentially opined that the Veteran's current left shoulder disability was not as likely a result of, or was made worse by, the right ankle disability.  The examiner indicated that the Veteran's left shoulder disability was more of a natural history of his working as a laborer.  The Veteran reported that he had worked for the past 20 years as a laborer.  

Dr. E.D.R., in his August 2009 private medical records, examined the Veteran's left shoulder and diagnosed him with rotator cuff syndrome of the left shoulder with impingement, however, he did not relate such disability to the Veteran's right ankle or bilateral knee disabilities.  The Veteran has not submitted a medical opinion relating his left shoulder disability to a service-connected disability.

Although the Veteran is competent to report his left shoulder symptomatology, as it is observable by a layperson.  Jandreau, supra.   However, with regard to the etiology of his left shoulder disability, the Veteran, as a layperson, is not competent to provide an opinion.  Providing a medical opinion as to etiology requires medical training and the evidence does not show that the Veteran possesses such type of training.  Therefore, the Veteran's lay report of etiology is not competent and holds no probative weight.

In sum, there is no objective evidence demonstrating a link between the Veteran's left shoulder disability and service or a service-connected disability.  As the preponderance of the evidence is against the Veteran's service connection claim for a left shoulder disability, the reasonable doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.

Service connection for a left shoulder disability, to include as secondary to service-connected right ankle disability, is denied.


REMAND

On review, the Board finds that further development is necessary prior to analyzing the TDIU claim on the merits.  As indicated, the Board, herein, has granted service connection for lumbar spine disability.  Such grant and the disability rating that will be assigned bears a direct relationship on whether the Veteran is unemployable due to his service- connected disabilities, which implicates his TDIU claim. 

Moreover, given the grant of service connection for a lumbar spine disability, the Board also finds that an additional examination is necessary.  The impact of the Veteran's lumbar spine disability on his ability to secure or follow a substantially gainful occupation has not yet been considered.  

The Board further notes that the Veteran submitted a January 2010 statement from a former employer with respect to his employability.  Such evidence should be considered and the TDIU claim is remanded for this reason as well.

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding records with the claims file, the RO/AMC shall schedule the Veteran for a VA examination in connection with his TDIU claim.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  

The examiner shall opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disabilities either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

2.  Thereafter, the RO/AMC shall readjudicate the Veteran's TDIU claim.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


